DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 are pending. Claims 2-17 and 19 are amended. Claims 1-3, 7-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goussous et al. ("A New Methodology for Human Grasp Predication" 09 January 2009). Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goussous in view of Al-Masri et al. ("Human-Like Motion Based On a Geometrical Inverse Kinematics and Energetic Optimization" 2008). Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goussous in view of León et al. (“From Robot to Human Grasping Simulation” 2014). Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goussous in view of Johns et al. ("Deep Learning a Grasp Function for Grasping under Gripper Pose Uncertainty").

Response to Amendment
	In view of the amendments filed 24 August 2022, the objections to the specification and claims are withdrawn. The rejection of claims 4 and 19 under 35 USC 112(b) is also withdrawn. The grounds of rejection of claims 4 and 19  under 35 USC 103 have been updated as necessitated by the amendment.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is distinct from Goussous because related work by Goussous is differentiated from the present application in the specification [0059]. The examiner respectfully disagrees. Although the claims are examined in view of the specification, matter differentiating the instant application over the prior art must be present in the claim, not only the specification.
Applicant further argues Goussous does not disclose “using an inverse kinematic solver, determining positioning of the mannequin grasping the object based upon: (i) the determined frame of the grasping element, (ii) the determined frame of the object, (iii) the specified degrees of freedom, and (iv) the set limits on the specified degrees of freedom.” The examiner respectfully disagrees. Goussous discloses “using an inverse kinematic solver, determining positioning of the mannequin grasping the object” not only in pg. 370 as describing the work of others, but also in Fig. 6 as previously cited. Further explaining Fig. 6 are pg. 373-374 Section (III)(G)(2) “Posture Prediction” and Section (III)(G)(3) “Orientation Constraint”. These sections describe orienting the hand and body together. The upper body posture and hand position are found using an inverse kinematic solver, although not directly stated.  The position of the hand is modified to meet the final position (See Fig. 6 “Reference Frame-i”). Working back from the position to the translation needed for the position demonstrates the “inverse” nature of the solver. The kinematic aspect is shown by the degrees of freedom (previously cited Fig. 5) and limits of the degrees of freedom (previously cited Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 and  pg. 369 col. 2 ¶ 4). The upper body posture is optimized/solved for by minimizing discomfort (Eq. (4)). As such, Goussous discloses “using an inverse kinematic solver, determining positioning of the mannequin grasping the object”.
The inverse kinematic solver of Goussous is “based upon: (i) the determined frame of the grasping element, (ii) the determined frame of the object, (iii) the specified degrees of freedom, and (iv) the set limits on the specified degrees of freedom.” The frames of the grasping element and the object are used to find the grasping position which is part of the final posture result; see pg. 372 col. 1 ¶ 6, pg. 372 col. 2 ¶ 1, and pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 as previously cited in the non-final rejection mailed 26 May 2022. The degrees of freedom and the limits on the degrees of freedom are used to determine possible postures; see Fig. 5, pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1, and pg. 369 col. 2 ¶ 4 as previously cited. Based on these factors, the posture is found. Goussous does disclose “using an inverse kinematic solver, determining positioning of the mannequin grasping the object based upon: (i) the determined frame of the grasping element, (ii) the determined frame of the object, (iii) the specified degrees of freedom, and (iv) the set limits on the specified degrees of freedom.”
The dependent claims are argued to be allowable because the independent claims are supposedly allowable.  However, the independent claims are not allowable; therefore, the dependent claims are not allowable since they do not add any further allowable limitations.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goussous et al. ("A New Methodology for Human Grasp Predication" 09 January 2009). 
Regarding claim 1, Goussous teaches a computer implemented method of determining positioning of a mannequin (Title "Methodology", An ordinary person in the art would know a computer system is needed for executing a model or simulation. ), the method comprising: determining a frame of a grasping element of a mannequin represented by a computer-aided design (CAD) model (pg. 372 col. 1 ¶ 6 "A triplet of points on the hand is picked and designated as the control frame (Fig. 4)."); determining a frame of an object to be grasped, wherein the object is represented by a CAD model (pg. 372 col. 2 ¶ 1"We then search the samples on the surface of the object for triangles that are similar to the control frame. We check each possible triple of points on the object’s surface. For a triangle to be considered similar, we require that the lengths of the corresponding sides are within a user-specified threshold εd. For each triangle that matches the control frame, we calculate a 4 × 4 transformation matrix that transforms the control frame to the partial frame. "); specifying degrees of freedom of the mannequin (Fig. 5 The degrees of freedom are specified at each joint as indicated.); setting limits on the specified degrees of freedom (pg. 369 col. 2 ¶ 4 "The second step involves calculating the proper joint angles for the upper body that result in the hand being in the desired position and orientation, subject to the joint limit constraints." Joint constraints limit the degrees of freedom of the joints.); and using an inverse kinematic solver, determining positioning of the mannequin grasping the object (pg. 370 col. 1 ¶ 6 "Many of these approaches attempt to learn and control low-level grasping behaviors, such as finger joint angles or wrist orientation. These actions can be more efficiently calculated using inverse kinematics." Fig. 6 Based on the initial position of the mannequin, the change in posture is calculated based on the desired final outcome.) based upon: (i) the determined frame of the grasping element (pg. 372 col. 1 ¶ 6 The frame of the grasping element is used to determine the grasping position. Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." Based on the grasping position, the upper body posture can be calculated.), (ii) the determined frame of the object (pg. 372 col. 2 ¶ 1 The frame of the object is used to determine the grasping position. Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." Based on the grasping position, the upper body posture can be calculated.), (iii) the specified degrees of freedom (Fig. 5 The positioning of the mannequin grasping is based on the degrees of freedom available.), and (iv) the set limits on the specified degrees of freedom (Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." The orientation constrains include the joint limit constraints, pg. 369 col. 2 ¶ 4.).
Regarding claim 2, Goussous teaches the method of claim 1 (See above.) wherein the CAD model of the mannequin represents at least one of: a human, an animal, and a robot (pg. 369 col. 1 ¶ 1 "Digital humans…" Under the broadest reasonable interpretation, only one of the listed must be taught to fully teach the claim.).
Regarding claim 3, Goussous teaches the method of claim 1 (See above.) wherein the CAD model of the object represents a real world tool (Fig. 14 A joystick is a tool used for controlling machinery such as aircraft.).
Regarding claim 7, Goussous teaches the method of claim 1 (See above.) wherein the specified degrees of freedom include as least one of: (Under the broadest reasonable interpretation, only one of the listed must be taught to fully teach the claim.) a constraint on the inverse kinematic solver of a neutral posture for the mannequin (pg. 373 col. 2 ¶ 2 "The objective functions for the optimization problem are human performance measures, such as joint displacement. This performance measure is proportional to the deviation from the neutral position, which is selected as a relatively comfortable posture, typically a standing position with arms at one’s sides."); a frame constraint on the inverse kinematic solver (pg. 372 col. 2 ¶ 1 "For a triangle to be considered similar, we require that the lengths of the corresponding sides are within a user-specified threshold εd." The threshold of similarity for the frames to match is a frame constraint.); and a hinge constraint on the inverse kinematic solver (pg. 373 col. 2 ¶ 1 "In addition, each joint angle is constrained to lie within predetermined limits. qUi represents the upper limit for qi, and qLi represents the lower limit.").
Regarding claim 8, Goussous teaches the method of claim 1 (See above.) furthering comprising: receiving an indication of relative importance for at least one of the degrees of freedom (pg. 373 col. 2 ¶ 2 "Because some joints articulate more readily than others, a weight wi is introduced to stress the relative stiffness of a joint.").
Regarding claim 9, Goussous teaches the method of claim 8 (See above.) wherein the inverse kinematic solver is further configured to determine the positioning of the mannequin based upon the received indication of relative importance for the at least one degree of freedom (pg. 373 col. 2 ¶ 2 "The objective functions for the optimization problem are human performance measures, such as joint displacement. This performance measure is proportional to the deviation from the neutral position, which is selected as a relatively comfortable posture, typically a standing position with arms at one’s sides. qNi is the neutral position of a joint. Because some joints articulate more readily than others, a weight wi is introduced to stress the relative stiffness of a joint").
Regarding claim 10, Goussous teaches the method of claim 9 (See above.) wherein the inverse kinematic solver is further configured to determine the positioning of the mannequin by optimizing posture of the mannequin that is defined by an objective function representing the degrees of freedom with the received indication of relative importance (pg. 373 col. 2 ¶ 2 "The objective functions for the optimization problem are human performance measures, such as joint displacement. This performance measure is proportional to the deviation from the neutral position, which is selected as a relatively comfortable posture, typically a standing position with arms at one’s sides. qNi is the neutral position of a joint. Because some joints articulate more readily than others, a weight wi is introduced to stress the relative stiffness of a joint").
Regarding claim 11, Goussous teaches the method of claim 1 (See above.) wherein the determined positioning of the mannequin indicates position of the grasping element of the mannequin (Fig. 14 The positioned model includes the grasping element, the hand.).
Regarding claim 12, Goussous teaches the method of claim 1 (See above.)  wherein the determined positioning of the mannequin indicates global positioning of the mannequin in three-dimensional (3D) space and positioning of the grasping element of the mannequin in 3D space (Fig. 14 The object model and the human model, including the grasping element, are 3D models positioned in a 3D space.).
Regarding claim 13, Goussous teaches the method of claim 1 (See above.) wherein the degrees of freedom are applied to at least one of: the grasping element of the mannequin (pg. 371 col. 2 ¶ 4 "We manually manipulate the joints of the virtual human in order to create a realistic hand posture that can be used in grasping. Once an appropriate hand shape is reached, the joint angles are saved into the database. "); and a joint of the mannequin (pg. 373 col. 1 ¶ 4 "qi is a joint angle and represents the rotation of a single revolute joint with respect to a local coordinate system. There is one joint angle for each degree of freedom (DOF). q = [q1,...,qn]T ∈ Rn is the vector of joint angles in an n-DOF model and represents a specific posture. Each skeletal joint is modeled using one, two, or three kinematic revolute joints.").
Regarding claim 14, Goussous teaches the method of claim 1 (See above.) wherein the inverse kinematic solver is configured to determine the positioning of the mannequin by minimizing deviation of the mannequin from a neutral posture (pg. 373 col. 2 ¶ 2 "The objective functions for the optimization problem are human performance measures, such as joint displacement. This performance measure is proportional to the deviation from the neutral position, which is selected as a relatively comfortable posture, typically a standing position with arms at one’s sides. qNi is the neutral position of a joint.").
Regarding claim 16, Goussous teaches the method of claim 1 (See above.) further comprising: associating, in computer memory, the determined positioning of the mannequin with the CAD model of the mannequin (Fig. 14 The model is arranged in the determined posture.).
Regarding claim 17, Goussous teaches the method of claim 16 (See above.) further comprising: simulating real-world use of the object using the CAD model of the mannequin with the associated determined positioning (Fig. 14 The model, posture, and associated discomfort score represent a real human grasping a real joystick.).
Regarding claim 18, Goussous teaches a system for determining positioning of a mannequin, the system comprising: a processor; and a memory with computer code instructions stored thereon, the processor and the memory, with the computer code instructions being configured to cause the system to: (An ordinary person in the art would know a computer system is needed for executing a model or simulation, the model or simulation being made up of computer code instructions and the computer containing a processor and memory.) determine a frame of a grasping element of a mannequin represented by a computer-aided design (CAD) model (pg. 372 col. 1 ¶ 6 "A triplet of points on the hand is picked and designated as the control frame (Fig. 4)."); determine a frame of an object to be grasped, wherein the object is represented by a CAD model (pg. 372 col. 2 ¶ 1"We then search the samples on the surface of the object for triangles that are similar to the control frame. We check each possible triple of points on the object’s surface. For a triangle to be considered similar, we require that the lengths of the corresponding sides are within a user-specified threshold εd. For each triangle that matches the control frame, we calculate a 4 × 4 transformation matrix that transforms the control frame to the partial frame. "); specify degrees of freedom of the mannequin (Fig. 5 The degrees of freedom are specified at each joint as indicated.); set limits on the specified degrees of freedom (pg. 369 col. 2 ¶ 4 "The second step involves calculating the proper joint angles for the upper body that result in the hand being in the desired position and orientation, subject to the joint limit constraints." Joint constraints limit the degrees of freedom of the joints.); and using an inverse kinematic solver, determine positioning of the mannequin grasping the object (pg. 370 col. 1 ¶ 6 "Many of these approaches
attempt to learn and control low-level grasping behaviors, such as finger joint angles or wrist orientation. These actions can be more efficiently calculated using inverse kinematics." Fig. 6 Based on the initial position of the mannequin, the change in posture is calculated based on the desired final outcome.) based upon: (i) the determined frame of the grasping element (pg. 372 col. 1 ¶ 6 The frame of the grasping element is used to determine the grasping position. Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." Based on the grasping position, the upper body posture can be calculated.), (ii) the determined frame of the object (pg. 372 col. 2 ¶ 1 The frame of the object is used to determine the grasping position. Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." Based on the grasping position, the upper body posture can be calculated.), (iii) the specified degrees of freedom (Fig. 5 The positioning of the mannequin grasping is based on the degrees of freedom available.), and (iv) the set limits on the specified degrees of freedom (Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." The orientation constrains include the joint limit constraints, pg. 369 col. 2 ¶ 4.).
Regarding claim 20, Goussous teaches a non-transitory computer program product for determining positioning of a mannequin, the computer program product executed by a server in communication across a network with one or more clients and comprising: a computer readable medium, the computer readable medium comprising program instructions which, when executed by a processor, causes the processor to: (An ordinary person in the art would know a computer system is needed for executing a model or simulation, the model or simulation being made up of computer code instructions and the computer containing a processor and memory.) determine a frame of a grasping element of a mannequin represented by a computer-aided design (CAD) model (pg. 372 col. 1 ¶ 6 "A triplet of points on the hand is picked and designated as the control frame (Fig. 4)."); determine a frame of an object to be grasped, wherein the object is represented by a CAD model (pg. 372 col. 2 ¶ 1"We then search the samples on the surface of the object for triangles that are similar to the control frame. We check each possible triple of points on the object’s surface. For a triangle to be considered similar, we require that the lengths of the corresponding sides are within a user-specified threshold εd. For each triangle that matches the control frame, we calculate a 4 × 4 transformation matrix that transforms the control frame to the partial frame. "); specify degrees of freedom of the mannequin (Fig. 5 The degrees of freedom are specified at each joint as indicated.); set limits on the specified degrees of freedom (pg. 369 col. 2 ¶ 4 "The second step involves calculating the proper joint angles for the upper body that result in the hand being in the desired position and orientation, subject to the joint limit constraints." Joint constraints limit the degrees of freedom of the joints.); and using an inverse kinematic solver, determine positioning of the mannequin grasping the object (pg. 370 col. 1 ¶ 6 "Many of these approaches attempt to learn and control low-level grasping behaviors, such as finger joint angles or wrist orientation. These actions can be more efficiently calculated using inverse kinematics." Fig. 6 Based on the initial position of the mannequin, the change in posture is calculated based on the desired final outcome.) based upon: (i) the determined frame of the grasping element (pg. 372 col. 1 ¶ 6 The frame of the grasping element is used to determine the grasping position. Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." Based on the grasping position, the upper body posture can be calculated.), (ii) the determined frame of the object (pg. 372 col. 2 ¶ 1 The frame of the object is used to determine the grasping position. Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." Based on the grasping position, the upper body posture can be calculated.), (iii) the specified degrees of freedom (Fig. 5 The positioning of the mannequin grasping is based on the degrees of freedom available.), and (iv) the set limits on the specified degrees of freedom (Pg. 372 col. 2 ¶ 4 - pg. 373 col. 1 ¶ 1 "Given a predicted hand grasp and associated wrist orientation, it is possible to predict upper body posture while adhering to orientation constraints." The orientation constrains include the joint limit constraints, pg. 369 col. 2 ¶ 4.).

Claim Rejections - 35 USC § 103
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goussous in view of Al-Masri et al. ("Human-Like Motion Based On a Geometrical Inverse Kinematics and Energetic Optimization" 2008).
Regarding claim 4, Goussous teaches the method of claim 1 (See above.) and wherein determining the frame of the grasping element comprises: defining a frame at a center of prehension of the grasping element (Fig. 4 The yellow triangle on the hand is the control frame.); but Goussous does not teach relative to the defined frame at the center of prehension of the grasping element, offsetting a virtual segment; and setting a frame of the grasping element at an end of the virtual segment as offset as the determined frame of the grasping element.
Al-Masri does teach relative to the defined frame at the center of prehension of the grasping element, offsetting a virtual segment (Fig. 2 The reference frame of the hand is offset such that it coincides with the target frame in all axes.); and setting a frame at an end of the virtual segment as offset as the determined frame of the grasping element. (Fig. 2 The reference frame of the hand is offset such that it coincides with the target frame in all axes.  Pg. 641 col. 1 ¶ 2 "For a desired position and orientation to the hand we assign the reference frame ℜobj(J, Xobj, Yobj, Zobj). This frame could be considered as a desired position and orientation in the working space as well as the assigned frame to an object to be grasped, see figure (2).").
Goussous and Al-Masri are analogous because they are from the “same field of endeavor” grasping simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Goussous and Al-Masri before him or her, to modify Goussous to include offsetting as taught by Al-Masri.
The suggestion/motivation for doing so would have been Al-Masri pg. 646 col. 1 ¶ 1 "The result is a redundancy resolution procedure that eliminates a major part of unnatural arm configurations during the execution of manipulation tasks."
Regarding claim 19, Goussous teaches the system of claim 18 wherein, in determining the frame of the grasping element, the processor and the memory, with the computer code instructions, are further configured to cause the system (See claim 18 above. An ordinary person in the art would know a computer system is needed for executing a model or simulation, the model or simulation being made up of computer code instructions and the computer containing a processor and memory.), and defining a frame at a center of prehension of the grasping element (Fig. 4 The yellow triangle on the hand is the control frame.); but Goussous does not teach relative to the defined frame at the center of prehension of the grasping element, offsetting a virtual segment; and setting a frame of the grasping element at an end of the virtual segment as offset as the determined frame of the grasping element.
Al-Masri does teach relative to the defined frame at the center of prehension of the grasping element, offsetting a virtual segment (Fig. 2 The reference frame of the hand is offset such that it coincides with the target frame in all axes.); and setting a frame of the grasping element at an end of the virtual segment as offset as the determined frame of the grasping element. (Fig. 2 The reference frame of the hand is offset such that it coincides with the target frame in all axes. Pg. 641 col. 1 ¶ 2 "For a desired position and orientation to the hand we assign the reference frame ℜobj(J, Xobj, Yobj, Zobj). This frame could be considered as a desired position and orientation in the working space as well as the assigned frame to an object to be grasped, see figure (2).").
Goussous and Al-Masri are analogous because they are from the “same field of endeavor” grasping simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Goussous and Al-Masri before him or her, to modify Goussous to include offsetting as taught by Al-Masri.
The suggestion/motivation for doing so would have been Al-Masri pg. 646 col. 1 ¶ 1 "The result is a redundancy resolution procedure that eliminates a major part of unnatural arm configurations during the execution of manipulation tasks."

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goussous in view of León et al. (“From Robot to Human Grasping Simulation” 2014).
Regarding claim 6, Goussous teaches the method of claim 1 wherein determining the frame of the object comprises: (See above.), but does not teach receiving indications of physical features of the object that indicate functionality of elements of the object; and determining the frame of the object based upon the received indications.
León does teach receiving indications of physical features of the object that indicate functionality of elements of the object (Section 4.2.1 “Approach directions can also be individually specified or generated automatically using the following procedure: the surface of the object is sampled by casting rays from a bounding box to the target object. Then for each hit point, the surface normal of the object is computed. Using this normal, it is possible to sample all directions that are within a fixed angle between each normal. The process of generating the grasp hypothesis database is depicted on Fig. 4.3. It starts parameterizing each grasp with a combination of the input parameters.” ); and determining the frame of the object based upon the received indications (Section 4.2.1 “The contact points with the object are extracted and the performance of that contact needs to be evaluated to determine if the grasp is stable.” and Fig. 4.3).
Goussous and León are analogous because they are from the “same field of endeavor” grasp simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Goussous and León before him or her, to modify Goussous to include assessing the object as taught by León.
The suggestion/motivation for doing so would have been León (Section 4.2.1) “A representation is needed in order to save the space of valid grasps. There have been different grasping models proposed to provide such a representation, including grasp sets or parametrized models like Support Vector Machines or explicit goal regions. Diankov [6] claims that valid grasps spaces should be expressed as sets, given that although it might be more compact to explicitly parametrize the space of good grasp, such methods can be susceptible to modeling errors. In order to create the grasp database, the grasp set is generated with the combination of the different parameters specified that define a grasp:”.
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goussous in view of Johns et al. ("Deep Learning a Grasp Function for Grasping under Gripper Pose Uncertainty").
Regarding claim 15, Goussous teaches the method of claim 1, but does not teach based on the determined positioning, determining closure of the grasping element around the object using a linear interpolation.
Johns does teach based on the determined positioning, determining closure of the grasping element around the object using a linear interpolation (pg. 4466 col. 1 ¶ 1 "Finally, trilinear interpolation is performed over pose space (u, v, θ) to achieve precision beyond the pose discretisation level, and the maximum of this final distribution is the pose to which the gripper is sent.").
Goussous and Johns are analogous because they are from the “same field of endeavor” gripping simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Goussous and Johns before him or her, to modify Goussous to include linear interpolation as taught by Johns.
The suggestion/motivation for doing so would have been Johns pg. 4466 col. 1 ¶ 1 "Finally, trilinear interpolation is performed over pose space (u, v, θ) to achieve precision beyond the pose discretisation level, and the maximum of this final distribution is the pose to which the gripper is sent." 

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art as exemplified by Goussous teaches the method of claim 4, however, the prior art fails to teach, alone or in obvious combination, “wherein a length of the offset is a function of a radius of a cylinder approximating a handle of the object”, in combination with the other limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148